707 N.W.2d 589 (2005)
Joseph M. MAUER, Personal Representative for the Estate of Kristiana Leigh Mauer, Deceased, Joseph M. Mauer, Individually, Joseph M. Mauer, as Next Friend of Carl Mauer, a minor, Minde M. Mauer, and Cory Mauer, Plaintiffs-Appellees,
v.
Robert Wayne TOPPING, Defendant, and
Board of County Road Commissioners of Manistee County, Defendant-Appellant.
Docket No. 128676. COA No. 250858.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the April 7, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Middleton v. County of Marquette, 474 Mich. 986, 707 N.W.2d 352 (2005) (Docket No. 128677) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.